  Case 18-02791       Doc 62   Filed 10/21/19 Entered 10/21/19 15:14:45           Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:    18-02791
Loretta Washington                          )
                                            )               Chapter: 13
                                            )
                                                            Honorable LaShonda Hunt
                                            )
                                            )
               Debtor(s)                    )

                            Order Dismissing Case For Material Default

       This matter coming before the Court on Trustee's Motion to Dismiss for Material Default, the
court having heard the facts and the arguments of Counsel,



IT IS HEREBY ORDERED:



      1. This case is dismissed.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: October 21, 2019                                          United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee

 Marilyn O. Marshall

 Suite 800

 224 South Michigan Avenue

 Chicago, IL 60604-2500

 (312) 431-1300
